Appeal by the defendant from a judgment of the County Court, Nassau County (Sullivan, J.), rendered May 17, 2007, convicting him of trespass in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court properly found that the People established, by clear and convincing evidence, that there was reasonable suspicion to temporarily detain him in order to conduct a prompt investigation (see People v Dewese, 21 AD3d 426, 426-427 [2005]; People v Alvarez, 8 AD3d 58, 58-59 [2004]; People v Singh, 291 AD2d 419, 419-420 [2002]), and that the in-court identification by an eyewitness was based on that witness’s independent observation of the defendant (see People v Dell, 11 AD3d 631, 632 [2004]; People v Paris, 2 AD3d 881 [2003]; People v Ashe, 297 AD2d 287, 288 [2002]; People v Brown, 293 AD2d 686 [2002]; People v Hyatt, 162 AD2d 713, 714 [1990]). Skelos, J.P., Covello, Balkin and Sgroi, JJ., concur.